     Case 4:20-cv-02439 Document 4 Filed on 03/22/21 in TXSD Page 1 of 16
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                   IN THE UNITED STATES DISTRICT COURT                       March 23, 2021
                   FOR THE SOUTHERN DISTRICT OF TEXAS                      Nathan Ochsner, Clerk
                            HOUSTON DIVISION



UNITED STATES OF AMERICA,                 §
                                          §
                   Plaintiff,             §
                                          §
V.                                        §         CIVIL ACTION NO. H-20-2439
                                          §         (CRIMINAL NO. H-15-060-02)
SONNY FLOYD PERVIS,                       §
                                          §
                   Defendant.             §



                       MEMORANDUM OPINION AND ORDER


      Defendant, Sonny Floyd Pervis (BOP# 82432-379) ("Defendant"),

has filed a Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence By a Person in Federal Custody                       ("Defendant's

§ 2255      Motion")   (Docket    Entry       No.   561)   claiming    ineffective

assistance of counsel.1          The government has filed United States'

Response to Defendant's 28 U.S.C. § 2255 Motion ("United States'

Response") (Docket Entry No. 575), arguing that the motion should

be denied. 2     The court has carefully reviewed all of the parties'

arguments.      Based on this review and the application of governing

legal authorities, Defendant's § 2255 Motion �ill be denied, and

the corresponding Civil Action No. H-20-2439 will be dismissed for

the reasons explained below.

      1
     Defendant's § 2255 Motion, Docket Entry No. 561, pp. 4-7. All
page numbers for docket entries in the record refer to the
pagination inserted at the top of the page by the court's
electronic filing system, CM/ECF.
      2
          United States' Response, Docket Entry No. 575, p. 1.
    Case 4:20-cv-02439 Document 4 Filed on 03/22/21 in TXSD Page 2 of 16




                              I.   Procedural History

      Defendant was first charged with violations of federal law by

an indictment returned on February 4, 2015. 3               On June 9, 2016, a

federal        grand   jury   returned   a     second   superseding   indictment

charging Defendant and his co-defendant Raynard Gray with two

counts of bank robbery under 18 U.S.C. § 2113(a) (counts one and

three), carrying and using a firearm in relation to a "crime of

violence" under 18 U.S.C. §          924(c) (count two), and brandishing a

firearm during and in relation to a "crime of violence" under 18

U.S.C.     §   924(c) (count four).4 The counts arose from two different

events          an attempted robbery on July 26, 2014, and a robbery on

July 28, 2014, of the Shared Services Credit Union in Pasadena,

Texas. 5       On June 16, 2016, Defendant was arraigned on the Second

Superseding Indictment. 6          Defendant was represented during trial

proceedings by defense counsel Eugene Tausk, and he entered a plea

of not guilty on all counts. 7




      3
          Indictment, Docket Entry No. 1.
      4
          Second Superseding Indictment, Docket Entry No. 221.
      5
          Id. at 1-3.
      Minute Entry for Proceedings Held Before Magistrate Judge
      6

Stephen Smith: Arraignment as to Raynard Gray and Sonny Floyd
Pervis, Docket Entry No. 230.


                                         -2-
    Case 4:20-cv-02439 Document 4 Filed on 03/22/21 in TXSD Page 3 of 16



     After a four-day trial in March of 2017, 8 a jury convicted

Defendant and Raynard Gray on all four counts. 9          T?e court imposed

125 months of imprisonment on each of the armed robbery counts to

run concurrently with each other, followed by consecutive terms of

60 months for the carrying and use of a firearm and 300 months for

brandishing a firearm, for a total of 485 months of imprisonment. 10

     Defendant filed a notice of appeal on October 31, 2017. 11            He

retained Mr. Tausk as appellate counsel. 12             Defendant argued on

appeal that § 924(c)(3)(B) is unconstitutionally vague, and thus

that it could not support his conviction for a "crime of violence"

under        §   924(c). 13   This "residual clause" of § 924(c) defines a

"crime of violence" as a felony "that by its nature, involves a

substantial risk that physical force against the person or property

of another may be used in the course of committing the offense."

18 U.S.C. § 924(c)(3)(B).            But the Fifth Circuit did not reach the

issue of the residual clause's constitutionality, holding instead


      S ee Minute Entries for proceedings held before Judge Sim
        8

Lake: First, Second, Third, and Fourth Days of Jury Trial, Docket
Entries No. 322, 323, 324, and 328.
        9
            Verdict, Docket Entry No. 331.
        10   �Judgment as to Sonny Floyd Pervis, Docket Entry No. 434, p. 3.
        11   Defendant's Notice of Appeal, Docket Entry No. 436.
        12rd.



      Brief for Appellant Sonny Floyd Pervis, United States v.
        13

Pervis, No. 17-20689 (5th Cir. April 18, 2018), available at 2018
WL 1989232 at *44-49.
                                         -3-
      Case 4:20-cv-02439 Document 4 Filed on 03/22/21 in TXSD Page 4 of 16



that Defendant's conviction for a "crime of violence" could be

upheld under            §    924(c) 's "elements clause.          11
                                                                        United States v.
Pervis, 937 F.3d 546, 552 (5th Cir. 2019).                         That clause defines a
"crime of violence" as "an offense that is a felony and has as an
element the use, attempted use, or threatened use of physical force
against          the    person       or     property     of     another."       18   u.s.c.
§   924(c)(3)(A).              The        fth Circuit held that robbery under 18

U.S.C.       §   2113(a) can only be committed "by force," "violence," or
"intimidation," that "intimidation in the bank-robbery context is
inherently tied to a threatened use of force[,]" and that robbery
under§ 2113(a) thus constitutes a "crime of violence" as defined
by§ 924(c)'s elements clause.                      Pervis, 937 F.3d at 552.

       Defendant filed the instant§ 2255 Motion on July 10, 2020.14

He argues that his counsel was ineffective because he (1)                               led to

argue on appeal that bank robbery is not a crime of violence under
the    elements             clause   found    at    18       U.S.C. § 924(c)(3)(A)        and
(2)    failed          to    call    and    impeach      a    witness   at   trial.15      On
September 8, 2020, the government filed its response arguing that
Defendant's§ 2255 Motion must be denied because (1) his argument
regarding 18 u.s.c. § 924(c)(3)(A) is "meritless"16 and (2) his



       14
            Defendant's § 2255 Motion, Docket Entry No. 561.
      Memorandum of Points and Authorities in support of
       15

Defendant's§ 2255 Motion ("Defendant's Memorandum"), Docket Entry
No. 562, p. 2.
       16
            United States' Response, Docket Entry No. 575, p. 8.
                                                -4-
     Case 4:20-cv-02439 Document 4 Filed on 03/22/21 in TXSD Page 5 of 16



argument regarding the uncalled witness "demonstrat [es]                    neither

deficient performance nor prejudice." 17


                                II.   Standard of Review

      A prisoner serving a sentence imposed by a. _federal court

"claiming the right to be released upon the ground that the

sentence was imposed in violation of the Constitution or laws of

the United States                     may move the court which imposed the

sentence to vacate, set aside or correct the sentence."                 28 U.S.C.

§   2255 (a).    If the court concludes that the prisoner's motion is

meritorious, it must "vacate and set the judgment aside and shall

discharge the prisoner or resentence him or grant a new trial or

correct the sentence as may appear appropriate."                       28   u.s.c.
§   2255 (b).

      A prisoner seeking relief under 28 U.S.C. § 2255 "must clear

a significantly higher hurdle" than the standard that would exist

on direct appeal.              United States v. Frady, 102 S. Ct. 1584, 1593

(1982). After a defendant has been convicted and has exhausted or

waived any right to appeal, a court is normally "entitled to

presume       that      [he]     stands   fairly   and     finally    convicted."

United      States v. Willis, 273           F.3d 592, 595      (5th   Cir. 2001)

(citations omitted).             For this reason, review of convictions under

§   2255 is limited to "questions of constitutional or jurisdictional

magnitude," United States v. Scruggs, 691 F.3d 661, 666 (5th Cir.


      17
           Id. at 13.
                                          -5-
     Case 4:20-cv-02439 Document 4 Filed on 03/22/21 in TXSD Page 6 of 16



201�)� or claims that co�ld not have been riised on dir�ct appeal,

such as those for ineffective assistance of counsel.              See,
Massaro v. United States, 123 S. Ct. 1690, 1694-96 (2003).


                             III.   Discussion

A.    Ineffective Assistance in General

      The Sixth Amendment guarantees to each criminal defendant \\the

Assistance of Counsel for his defence."             u.s. CONST. amend. VI.

Courts have long accepted that this is a right not only to counsel
but to "'the effective assistance of counsel.'"            United States v.
Gonzalez, 943 F.3d 979, 983 (5th Cir. 2019) (quoting McMann v.

Richardson, 90 S. Ct. 1441, 1449 (1970)) (emphasis in Gonzalez).

A criminal defendant in federal custody claiming ineffective
assistance of counsel may vindicate his Sixth Amendment rights by
way of a Motion to Vacate, Set Aside, or Correct Sentence under 28
u.s.c.   §   2255.

      A defendant's ineffective-assistance claim is analyzed under
the legal standard set forth in Strickland v. Washington,                   104
s. Ct. 2052 (1984).      To prevail under the Strickland standard, a
defendant must demonstrate that            (1) counsel's performance fell
below an objective standard of reasonableness and (2) there is a
reasonable     probability   that   but     for   counsel's   unprofessional
errors, the result of the proceeding would have been different.
Hinton v. Alabama, 134 S. Ct. 1081, 1088 {2014); United States v.
Bernard, 762 F.3d 467, 471 (5th Cir. 2014).           If a movant fails to
                                     -6-
      Case 4:20-cv-02439 Document 4 Filed on 03/22/21 in TXSD Page 7 of 16



meet one of these tests, the court need not inquire whether the

movant has met the other.        See United States v. Bejarano, 751 F.3d
280, 285 (2014) ("'Failure to make the required showing of either
deficient       performance     or   sufficient     prejudice      defeats   the
ineffectiveness claim.'") (quoting Strickland, 104 S. Ct. at 2071);
Armstead v. Scott, 37 F.3d 202, 210 (5th Cir. 1994) ("A court need
not address both components of the inquiry if the defendant makes
an insufficient showing on one.").
       To demonstrate deficient performance "the defendant must show
that counsel's representation fell below an objective standard of

reasonableness."          Strickland,   104 s.    Ct.   at 2064.     This is a

"highly deferential" inquiry in which "counsel is strongly presumed
to have rendered adequate assistance" and that the challenged
conduct was the product of reasoned trial strategy.                Id. at 2065-
66.    To overcome this presumption, a defendant must identify acts
or omissions of counsel that were not the result of reasonable
professional judgment.         Id. at 2066.
       Even assuming that a defendant can demonstrate error by his
counsel, he must still demonstrate the requisite prejudice in order_

to prevail.         See Strickland at 2066 ("An error by counsel, even if

professionally unreasonable, does not warrant setting aside the
judgment of a criminal proceeding if the error had no effect on the
judgment. 11)   •     To establish prejudice under Strickland,           "[t] he
defendant must show that there is a reasonable probability that,
but   for   counsel's      unprofessional     errors,    the   result   of   the
proceeding would have been different."                  at 2068.

                                        -7-
      Case 4:20-cv-02439 Document 4 Filed on 03/22/21 in TXSD Page 8 of 16



        "[T]he .Strickland analysis applies equally to assertions of

ineffective assistance of appellate counsel.;, Amador v. Quarterman,

458 F.3d 397, 411 (5th Cir. 2006) (citation omitted).                          Counsel is

not     ineffective           simply     because      it   does   not     raise   "'every

nonfrivolous             ground     that      might   be   pressed       on   appeal[.] '"

United States v. Fields, 565 F.3d 290, 294 (5th Cir. 2009) (quoting

Ellis        v.       Lynaugh,     873       F.2d   830,   840    (5th    Cir.    1989)).

"'Experienced .advocates since time beyond memory have emphasized

the importance of winnowing out weaker arguments on appeal and

focusing on one central                  sue if possible, or at most on a few key

issues.'"             Ayestas v. Davis,         933 F.3d 384, 394        (5th Cir. 2019)

(quoting Jones v. Barnes, 103 S. Ct. 3308, 3313 (1983)).


B.      "Crime of Violence"

       Defendant argues that counsel was ineffective because he

failed to argue that bank robbery is not a crime of violence under

18 U.S.C.         §    924 (c) (3) {A). 18    Defendant relies on the jury charge,

which he says permitted the jury to convict Defendant if the

government proved that he                    "took the money by means of force,

violence and intimidation. " 19 Defendant argues that "'intimidation'

is not violent force and therefore intimidation cannot be held to

be a drime of violence." 20



       18
            Defendant's Memorandum, Docket Entry No. 562, p. 2.

                  at 10.

                  at 11.
                                                -8-
      Case 4:20-cv-02439 Document 4 Filed on 03/22/21 in TXSD Page 9 of 16



       The Fifth Circuit plainly foreclosed this argument when it

affirmed Defendant 1 s conviction on appeal:
       Under § 2113{a), robbery can be committed 'by force and
       violence, or by intimidation.'        Only intimidation
       possibly allowed a way out of the elements clause's
       scope, but in light of our bank robbery caselaw, we
       concluded that 'intimidation in the bank robbery context
           inherently tied to a threatened use of force. 1
       Consequently, we held that robbery under § 2113(a)
       constitutes a crime of violence.
Pervis, 937 F.3d at 552 (quoting United States v. Brewer, 848 F.3d
711, 713-16 (5th Cir. 2017)).
       The Fifth Circuit has consistently treated robbery under

§ 2113(a) as a crime of violence in decisions before and after
Pervis.     See, e.g., United States v. Smith, 957 F.3d 593-94 (5th
Cir. 2020) ("As we have previously stated, § 2113{a) constitutes
a crime of violence under Section 924(c)(3)(A) 's elements clause.                 11)




(internal quotations and citation omitted); United States v. Reece,

938    F.3d · 630,   636       (5th       Cir.    2�19)   ("Federal   bank    robbery

constitutes a cov under               §   924(c)    'because the least culpable
conduct under that statute requires, at a minimum, an implicit
threat to use force.       1
                               ")   (quoting United States v.          Cadena, 728
F. App'x 381, 382 (5th Cir. 2018)); Brewer, 848 F.3d at 715 ("The
kind of 'intimidation' that suffices to put a victim in fear of
bodily injury during the course of a bank robbery                              is the
very sort of threat of immediate, destructive, and violent force
required to satisfy the 'crime of violence' definition.").
       Because bank robbery is a crime of violence under               §   924(c)(A),
the court concludes that Defendant was not prejudiced because

                                            -9-
     Case 4:20-cv-02439 Document 4 Filed on 03/22/21 in TXSD Page 10 of 16



counsel refrained from making an argument that contradicted well

settled law.        See United States v. Kimler, 167 F.3d 889, 893 (5th
Cir. 1999)       ( "An attorney's failure to       se a meritless argument
thus cannot form the basis of a successful ineffective assistance
of counsel claim because the result of the proceeding would not
have been different had the attorney raised the issue.") .                      The
court also concludes that counsel's failure to raise this meritless
argument did not constitute conduct that "fell below an objective
standard of reasonableness."         Strickland, 104 S. Ct. at 2064.


C.    Calling and Impeaching Witnesses

      Defendant argues that counsel rendered ineffective assistance
for failing to call co conspirator Keith McGee to testify �s a
defense witness. 21 Defendant claims that McGee "wrote an                  fidavit
stating that he was lying about [Defendant's] involvement in the
crime that was committed and that he made the whole story up to
save himself from getting [] lots of time [.]        11   22
                                                               Defendant further
claims       that   his   defense· counsel   had   this        affidavit   in   his
possession and that counsel was "suppose[d] to call Keith McGee as
a witness" so that the jury could "hear how he recant [ed] his
statement to the Government." 23       But counsel did not call McGee, an



      :21   Defe,ndant's Memorandum, Docket Entry No. 562, p. 7.




                                     -10-
   Case 4:20-cv-02439 Document 4 Filed on 03/22/21 in TXSD Page 11 of 16



omission that Defendant says "violated my Sixth Amendment right and

affected the outcome of my trial. " 24
     To prevail on      an ineffective      assistance    claim based on
counsel'' s failure to call a witness, a    §   2255 movant must "name the
witness, demonstrate the witness was available to testify artd would
have done so,    set out the content of the witness's proposed
testimony, and show that the testimony would have been favorable to

a particular defense."     Day v. Quarterman, 566 F.3d 527, 538 (5th

Cir. 2009) (citing Bray v. Quarterman, 265 F. App'x 296, 298 (5th
Cir. 2008)); accord Carter v. Stephens, 805 F.3d 552, 555 n.1 (5th
Cir. 2015).
     The United States did not call McGee as a witness.           Defendant
does not demonstrate that McGee was available to testify or that he

would have testified if called.      Defendant accuses McGee of lying,
but does not explain what specifically McGee lied about.            He does
not specify what the content of McGee's testimony would have been,
and thus cannot show that this hypothetical testimony would have
been favorable to his defense. Defendant thus cannot prevail on an
ineffective assistance claim based on Tausk' s failure to call
McGee.   See Quarterman, 566 F.3d at 538.
     Moreover,    the   overwhelming      circumstantial    and    forensic
evidence against Defendant makes it unreasonable to bel                that
any testimony from McGee would have changed the outcome of the
trial.   Multiple participants in the July 26 and July 28 robberies



                                   -11-
    Case 4:20-cv-02439 Document 4 Filed on 03/22/21 in TXSD Page 12 of 16




testified abou.t Defendant's significant role in the offenses.
Co-conspirator Howard Glaze testified that his involvement in the
robbery began when Defendant asked him if he wanted to "hit a lick"
(slang for committing a robbery) . 25       Glaze further testified that
he, Defendant, and McGee rode in a stolen truck to the credit union
on July 26, 2014. 26       Glaze testified that when they arrived at the

credit union, Defendant got out of the truck with a gun. 27             When

they discovered that the bank's entrance was locked, the team fled

in another vehicle driven by Christopher Braziel. 28            On July 28,

2014, the entry team was successful.         Defendant, Glaze, and McGee

went inside the bank with guns and robbed           29
                                                         Gray, Braziel, and

another participant waited for them in separate getaway cars. 30

Glaze saw Defendant put a black trash bag full of stolen money in

the car. 31    As the robbers drove away, a civilian followed them. 32



      Transcript of Voir Dire and Trial, Day 1 held on March 20,
     25

2017, before Judge Sim Lake, Docket Entry No. 450, pp. 113-114.
              at 118.
      Transcript of Voir Dire and Trial, Day 2 held on March 21,
     27

2017, before Judge Sim Lake, Docket Entry No. 451, pp. 278-79.
              at 280.
              at 285-91.
              at 285-87.
     31
              at 301.
              at 293.
                                     -12-
    Case 4:20-cv-02439 Document 4 Filed on 03/22/21 in TXSD Page 13 of 16



inside their car. 33

      Christopher Braziel drove one of the getaway cars for both

robberies. 34 His testimony corroborated Glaze's:         Braziel testified
that Glaze, Defendant,         and McGee attempted to rob the bank on
July 26, 2014, that Defendant was carrying a gun, and that the team

was thwarted because the bank's front door was locked. 35           On their

second attempt two days later, Defendant, McGee, and Glaze rode
together again and successfully robbed the bank. 36
      Leroy Richardson participated in both robberies as a lookout

driver. 37    He   corroborated     Glaze's    and   Braziel's   testimony,

implicating Defendant in both the attempted robbery on July 26 and
the robbery on July 2 8 . 38

      Forensic     evidence     corroborated    Glaze's    testimony    that

Defendant carried a trash bag full of stolen money out of the
bank - investigators found a black garbage bag in the getaway car
from the July 28 robbery, and they matched fingerprints on the bag




      33Id. at 294.
      34Id. at 14, 22.
      3sid. at 13-20.
     . 36Id. at 21-26.
      37Id. at 162-63, 166.
      38Id. at 160-68.
                                    -13-
    Case 4:20-cv-02439 Document 4 Filed on 03/22/21 in TXSD Page 14 of 16



to Defendant. 39 ·

       The court concludes that Defendant cannot show that he was
prejudiced by the absence of McGee's testimony because even the
most favorable testimony imaginable would almost certainly have
been    overwhelmed          by    the    weight   of   the    foregoing   evidence.
Defendant has not shown a reasonable probability that McGee's
testimony       would       have    led   to   a   different    result,    and   thus
Defendant's ineffective-assistance claim cannot prevail.                          See
Hinton, 134 S. Ct. at 1088.

                              IV.     Evidentiary Hearing

       Defendant has requested a hearing.40              "The question whether an

evidentiary hearing is necessary to resolve charges of                        ective

assistance depends on an assessment of the record."                   United States

v. Smith, 915 F.2d 959, 964 (5th Cir. 1990).                      A motion brought

under 28 U.s. C.        §    2255 may be denied without a hearing if the
motion, files, and record conclusively show that the prisoner is

enti          to no relief.         United States v. Bartholomew, 974 F.2d 39,
41 (5th Cir. 1992). · "If the record is clearly adequate to dispose
fairly of the allegations, the court need inquire no further."
Smith, 915 F.2d at 964.               "A hearing is also unnecessary when the
petitioner's allegations are 'inconsistent with his conduct' and
when         does not offer 'detailed and specific facts' surrounding


               at 233-37.
       40
            Defendant's Memorandum, Docket Entry No. 562, p. 1.
                                            -14-
   Case 4:20-cv-02439 Document 4 Filed on 03/22/21 in TXSD Page 15 of 16



his allegations."          Id. (quoting Davis v. Butler, 825 F.2d 892, 894

(5th Cir. 1987)).
     Defendant claims that his counsel was ineffective because his
couns      (1) refrained from raising a legal argument that,                       as
explained above, would have certainly                    led and (2) did not call
a witness who, as explained above, could not have changed the
outcome of his trial.            The court concludes that the record is
adequate to dispose of Defendant's allegations fairly, and no
evidentiary hearing is required.                See Smith, 915 F.2d at 964.


                     V.     Certificate of Appealability

     Rule 11 of the Rules Governing Section 2255 Proceedings states
that a district court            "must issue or deny a certificate of
appealability       when    it   enters     a    final    order   adverse   to    the
applicant."     A certificate of appealability will not issue unless
the applicant makes "a substantial showing of the denial of a
constitutional right," 28 U.S.C. § 2253(c)(2), which requires an
applicant to demonstrate "that reasonable jurists would find the
district court's assessment of the constitutional claims debatable
or wrong."      Tennard v.        Dretke,       124 S. Ct. 2562,      2565 (2004)
(quoting Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).                       This
requires a petitioner to show that                   "jurists of reason could
disagree     with    the      [reviewing]        court's     resolution     of   his
constitutional claims or that jurists could conclude the issues
presented     are .adequate       to   deserve      encouragement     to    proceed

                                       -15-
' '   Case 4:20-cv-02439 Document 4 Filed on 03/22/21 in TXSD Page 16 of 16



further."     Buck v. Davis, 137 S. Ct. 759, 773 (2017) (citation and

internal quotation marks omitted).
       A district court may deny a certificate of appealability, sua
sponte,     without requiring further briefing or argument.                   See
Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000).                 After
careful review of the pleadings and the applicable law, the court
concludes that reasonable jurists would not find the.assessment of
the constitutional claims debatable or wrong.              Because Defendant
does not allege facts showing that his claims could be resolved in
a different manner, a certificate of appealability will be denied.


                         VI.   Conclusion and Order

       Based on the foregoing, Defendant's Motion Under 28 U.S.C.
§ 2255 to Vacate, Set Aside, or Correct Sentence By a Person in

Federal Custody (Docket Entry No. 561)            DENIED; the corresponding

civil action will be dismissed with prejudice; and a certificate of
app�alability will be deriied ..

       SIGNED at Houston, Texas, on this the 22nd day of March, 2021.




                                                  SIM LAKE
                                     SENIOR UNITED STATES DISTRICT JQDGE




                                      -16-
